Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Henry Lewis Astrop appeals the district court’s order dismissing his complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Astrop v. Eckerd Corp., No. 3:09-cv-00681-RLW, 2010 WL 1779992 (E.D.Va. Apr. 29 & 30, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in *882the materials before the court and argument would not aid the decisional process.

AFFIRMED.